ORDER
This matter having been opened to the Court on the State’s motion for leave to appeal from the Superior Court, Appellate Division’s judgment of April 11, 2017; and
It appearing that the trial court mistakenly did not provide a written explanation for its reasons when departing from the *469pretrial services recommendation that defendant be detained, as required by N.J.S.A. 2A:162-23(a)(2), see State v. Baker, No. A-2247-1-6, 2017 WL 1326444 (App. Div. Apr. 11, 2017) (Slip op. at 3); it is hereby
ORDERED that the matter is remanded to the trial court for entry of a -written explanation of its reasons, as required by with N.J.S.A. 2A:162-28(a)(2). Jurisdiction is retained.